--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made to be effective on and as of
September 1, 2015 (the "Effective Date") by and between HCi Viocare, a company
incorporated under the laws of the State of Nevada, USA, having its registered
office at 123 W. Nye Lane, Suite 129, Carson City, NV 89706, U.S.A. (the
"Company") and Sergios Katsaros, resident of 8 Kehagia st., Filothei 15237,
Greece, holder of the Identity Card No. Π 308328, issued on 13.03.1991 by the
P.D. of Filothei and Greek passport No. AI0125831, type P issued on 07.09.2011
(the “Consultant”).
 
RECITALS
 
1.  
The Company wishes to assure itself of the services of the Consultant for the
period provided in this Agreement.

 
2.
The Consultant is willing to provide services to the Company in accordance
with/under the terms and conditions set forth in this Agreement.

 
OPERATIVE PROVISIONS
 
In consideration of the above recitals, which are incorporated into and
are/deemed a material part of the operative provisions of this Agreement, and of
the promises, covenants and conditions stated herein, the Company and the
Consultant hereby agree as follows:
 
1.           POSITION AND RESPONSIBILITIES
1.1           During the period of this Agreement, the Consultant agrees to
personally and exclusively provide the services described in the Consulting
Services Description attached hereto as Exhibit A (the "Contract Services") as
officer and Vice President for the Company and the Company’s wholly-owned
subsidiaries as required (collectively referred to as “the Companies”). The
Consultant shall render services to the Companies, and shall have such
responsibilities, duties and authority, as may from time to time be assigned to
the Consultant by the Companies’ Boards of Directors (“the Board”), and will
devote all such time and activity as will be required diligently to satisfy such
responsibilities, which shall be conducted at the offices of the Consultant and
such other places as deemed effective by the Board. The Consultant may engage in
other activities and endeavors as he may elect, so long as such activities do
not directly compete with the Companies. It is expressly understood and agreed
between the parties to this Agreement/hereto that any involvement with another
Company which shall be in the business of prosthetics, orthotics, diabetics and
rehabilitation clinics and technology shall be deemed to be in direct
competition with the Companies.
 
2.           TERM
2.1           The period of the Consultant's services under this Agreement shall
be deemed to have commenced on the Effective Date and shall continue for a
period of six (6) months thereafter (the “Term”) ending on February 29, 2016
(the “Termination Date”), and may be extended for such term as may be mutually
agreed in writing between the parties.
 
3.           COMPENSATION BENEFITS AND REIMBURSEMENT
3.1           During the Term the Consultant shall receive cash compensation of
the amount of two thousands Euros (2,000.00 €) per month (the “Consultant’s
Fee”).
 
3.2           The Consultant shall be entitled to additional to the Consultant’s
Fee compensation for third party financing to bring to the Company, under the
terms and conditions of this Agreement, such compensation to be determined on a
case by case basis upon mutual agreement of the Company and the Consultant.
 
3.3           The Company shall pay or reimburse the Consultant for all
reasonable travel, and other reasonable expenses incurred by the Consultant in
performance of the Consultant's obligations under this Agreement, provided that
all long distance travel and other extraordinary expenses are approved by the
Company prior to incurrence of the same.
 
3.4           The Consultant shall be entitled to participate in the Company’s
incentive stock option plans, if any, and to receive stock awards and other
incentives, which shall be agreed between the Consultant and the Company. The
Consultant shall also be entitled to participate in any health, medical and
dental plans which the Company may implement during the Term or the extension
hereof.
 
 
1

--------------------------------------------------------------------------------

 
4.           TERMINATION
4.1           This Agreement may be terminated prior to the Termination Date
only under the following circumstances:
 
(a) Notice. The Company may terminate this Agreement upon thirty (30) days prior
written notice delivered to Consultant. Upon such termination the Consultant is
entitled to the remuneration and any other benefits, and any other reasonable
accrued expenses which may have incurred on behalf of the Company, due to the
Consultant up to and including the date of termination.
 
(b) Death. The Consultant’s services hereunder shall terminate upon his death.
 
(c) Cause. Either party shall have the right to terminate this Agreement for
cause. “Termination for Cause" for the Company shall mean termination because of
Consultant's material failure or willful neglect to perform Consultant’s stated
duties /duties stated herein, or failure to cure such material failure or
willful neglect within ten (10) days after delivery of written notice specifying
the alleged material failure or willful neglect, conviction of a felony, or any
other willful or material breach of this Agreement. For purposes of this
Article, no act, or the failure to act, on Consultant's part shall be "willful"
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company or
its affiliates. “Termination for Cause" for the Consultant shall mean
termination because of the Company's material failure to abide by the terms of
this Agreement.
 
(d) Termination by the Consultant. The Consultant may terminate this Agreement
hereunder for Good Reason. For purposes of this Agreement, a “Good Reason” shall
mean (A) the breach by the Company in any material respect of any material
provision of this Agreement (including, but not limited to, the provisions of
Sections 3) which breach has not been cured within ten (10) days after delivery
of notice of such noncompliance that has been given by the Consultant to the
Company, or (B) any purported termination of Consultant’s employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 6.1 hereof (and for purposes of this Agreement no such purported
termination shall be effective).


(e) Disability. If, as a result of the Consultant's inability to perform
substantially all of his duties hereunder by reason of a physical or mental
disability or infirmity (i) for a continuous period of fifteen (15) calendar
days or (ii) at such earlier time as Consultant submits satisfactory medical
evidence that he has a physical or mental disability or infirmity which will
likely prevent him from returning to the performance of his work duties for
fifteen (15) calendar days or longer (a "Disability"), the Company may terminate
this Agreement. The date of such Disability shall be the last day of such
fifteen (15) calendar days period, or the day on which Consultant submits such
satisfactory medical evidence, as the case may be.
 
4.2         The termination of the Consultant’s engagement under this Agreement
for any reason whatsoever shall not affect by any means the confidentiality
obligations of the Consultant under Section 6 of this Agreement, which
obligation shall continue in force and survive such termination.
 
4.3         Upon any termination of this Agreement, including expiration of the
Term without extension, the Consultant shall, unless otherwise requested by the
Company, return to the Company, promptly upon the Company’s written request
therefore, any equipment, documents, photographs, all books of account, records,
reports and any other property containing Confidential Information which were
received by Consultant pursuant hereto without retaining copies thereof.
 
5.           NOTICE
5.1           Notice of Termination. Any purported termination of this Agreement
by the Company or by the Consultant (other than termination pursuant to
subsection (b) of Section 4.1 of this Agreement shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 12.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of this Agreement under the provision
so indicated.
 
5.2           Date of Termination.  “Date of Termination” shall mean (i) if this
Agreement is terminated by the death of Consultant, the date of his death, (ii)
if this Agreement is terminated pursuant to subsection (e) of Section 4.2 above,
the date of disability referred to in said subsection, and (iii) if this
Agreement is terminated pursuant to subsections (a), (c) or (d) of Section 4.1
above, the date specified in the Notice of Termination; provided, however, that
if within thirty (30) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding and final arbitration award, or by a final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected).
 
 
2

--------------------------------------------------------------------------------

 
6.           CONFIDENTIALITY
Concurrent with the execution of this Agreement, the parties entered into a
Confidentiality Agreement dated September 1, 2015. The obligations set forth
under such Confidentiality Agreement shall be deemed to be obligations of
Consultant under this Agreement.  Failure to abide by the terms of the
Confidentiality Agreement shall be deemed to constitute Cause under Subsection
4.1(b) above.
 
7.           EFFECT ON PRIOR AGREEMENTS
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between Company and Consultant, except for the
Confidentiality Agreement referred to in Section 6 above.
 
8.           MODIFICATION AND WAIVER
           8.1           This Agreement shall not be modified or amended except
by an instrument in writing signed by the parties hereto.
 
8.2    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each written waiver shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
 
9.           SEVERABILITY
If, for any reason whatsoever, any provision of this Agreement, or any part of
any provision, is held invalid, such invalidity shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
(consistent with law) continue in full force and effect.
 
10.           HEADINGS FOR REFERENCE ONLY
The headings of articles and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
11.           GOVERNING LAW
This Agreement shall be governed by and be construed under the laws of the State
of Nevada without regard to the choice of law principles of that state. In the
event of any dispute between the parties with respect to this Agreement or the
performance of the parties' obligations thereunder, such dispute shall be
instituted and prosecuted in the courts of Nevada and the parties hereby consent
to the jurisdiction of such courts, and waive any disputes they may have to a
change of venue.
 
12.           NOTICES
Any notice or other communication required or which may be given hereunder shall
be in writing and shall be hand delivered, telegraphed, telexed, or transmitted
by facsimile, or sent by certified, registered or express mail, or postage
prepaid, and shall be deemed given when so delivered personally, telegraphed,
telexed or sent/transmitted by facsimile, or if mailed, two (2) days after the
date of mailing, addressed as follows:
 
If to Company:                      HCi Viocare
Contact – Elli Kafkia
+30 211 012 30 53-4
2A Kolokotroni st.
P. Faliro, 17563
Greece
 
If to Consultant:                   Sergios Katsaros
Tel./Fax: +30 210 6727144, Mob. +30 697 4385127
E-mail: sergios@katsaros.gr
8 Kehagia st.
Filothei 15237
Greece 17563
 


 
 
3

--------------------------------------------------------------------------------

 
13.           ARBITRATION OF DISPUTES
a.           Arbitration. All Arbitration Claims (defined below) between the
parties shall be resolved by submission to final and binding arbitration at the
Las Vegas, Nevada offices of the American Arbitration Association (“AAA”). The
parties may agree on a retired judge from the AAA panel. If they are unable to
agree, an arbitrator shall be selected in accordance with the rules and
procedures of the AAA. The parties agree that arbitration must be initiated
within sixty (60) days after a party delivers a notice of intention to arbitrate
pursuant to Subsection 14(b)) below.
 
b.           Initiation of Arbitration: Submission Agreement. Any party to this
Agreement may initiate arbitration of a dispute subject to this Paragraph, by
sending written notice of an intention to arbitrate by registered or certified
mail to all other parties and to the AAA. The notice shall contain a description
of the Arbitration Claim(s) asserted by the party, the amount involved and the
remedy sought. In the event a demand for arbitration is made by any party to
this Agreement, the parties agree to execute a Submission Agreement provided by
the AAA, in a form customarily used by the AAA, setting forth (i) the rights of
the parties if the matter is arbitrated and (ii) the rules and procedures to be
followed at the arbitration hearing. Notwithstanding anything to the contrary
contained in this Agreement, each party shall bear its own legal, consulting and
expert witness fees in connection with any arbitration proceeding under this
Paragraph.
 
c.           One-Year To Initiate Arbitration Claim. The parties agree that
arbitration must be initiated within one (1) year after the occurrence of the
events on which any Arbitration Claim is based, and a party's failure to
initiate arbitration within such one-year period constitutes an absolute bar to
the institution of any new proceedings the institution of any new arbitration
proceedings relating to those events.
 
d.           “Arbitration Claim” Defined. For purposes of this Agreement,
"Arbitration Claim" shall mean any contract, tort, statutory or other claim,
demand, cause of action, or dispute asserted by any party to this Agreement
against any other party to this Agreement, arising out of or related to (i) this
Agreement or any modification, amendment or supplement thereof, or (ii) the
relationship between the parties as created hereunder.
 
c.           Intent of the Parties - Adequate Consideration. By this provision,
it is the intent of the parties to establish procedures to accomplish the
informal and inexpensive resolution of any Arbitration Claim between the parties
without resort to litigation. The parties agree that their mutual, binding
promises to arbitrate any Arbitration Claim between them represents valuable and
adequate consideration for the enforceability of this provision.
 
NOTICE:                      BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING
TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE "ARBITRATION OF
DISPUTES" PROVISION DECIDED BY NEUTRAL ARBITRATION, AND YOU ARE GIVING UP ANY
RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR BY TRIAL.
BY INITIALING IN THE SPACE BELOW YOU ARE WAIVING YOUR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED OR PROVIDED
FOR IN THE "ARBITRATION OF DISPUTES" PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER NEVADA LAW. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
 
WE HAVE READ AND UNDERSTOOD THE FOREGOING AND AGREE TO SUBMIT ANY DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THIS "ARBITRATION OF DISPUTES" PROVISION
TO NEUTRAL ARBITRATION.





 
Company's Initials          
Consultant's Initials            



15.           ASSIGNMENT
This Agreement shall be binding upon, and shall inure to the benefit of, the
parties, and their respective successors, assigns, heirs and representatives.
Notwithstanding the foregoing, however, Consultant may not assign any of
Consultant’s, or delegate any of Consultant’s duties hereunder. The Company may
assign this Agreement upon notice to Consultant without securing Consultant's
prior written consent in connection with any sale of substantially all of the
Company's assets or if the Company merges into or consolidates with another
business entity.


 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
to be effective on and as of the Effective Date stated herein above.




The
“COMPANY”                                                                                                The
“CONSULTANT'”








By:          Sotirios
Leontaritis                                                                                 Sergios
Katsaros
President & CEO                                






 
 
5

--------------------------------------------------------------------------------

 


 


 
Exhibit “A”
Contract Services Description
 
· Creating, communicating, and implementing the organization’s vision, mission
and overall direction, working directly with the President and CEO;
 
·  Leading, directing, evaluating and working in cooperation with the COO and
CTO as well as any other internal corporate managers;
 
· Formulating and implementing a strategic plan to guide the business direction
working with CEO, CTO and COO;
 
· Achieving overall strategic goals and profitability requirements as determined
by the strategic plans, including fundraising to meet all corporate overhead;
 
· Evaluating the success of the implemented business plan and setting
performance metrics.
 
· Working with CFO and CEO to locate, and secure additional financing to meet
needs of business plan and corporate objectives.
 
· Financing from Qualified Investors.
 
 
 

 
6

--------------------------------------------------------------------------------

 
